Citation Nr: 1141019	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed rheumatoid arthritis.

2.  Entitlement to service connection for claimed asthma, to include as due to rheumatoid arthritis.




REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to June 1979 and from May 1984 to February 1990. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the RO.

In May 2010, the Board remanded the Veteran's claims for additional development of the record.  A Supplemental Statement of the Case was issued by the RO in August 2011 that continued the denial of the claims.  The case is once again before the Board. 

In October 2011, the Veteran's representative raised the issues of service connection for claimed type II diabetes mellitus, hypertension, coronary artery disease and a kidney disorder.  

Those issues have not yet been addressed by the RO, and are referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).

The issue of service connection for asthma, to include as due to rheumatoid arthritis, is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The currently demonstrated rheumatoid arthritis is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by rheumatoid arthritis is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)


The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for rheumatoid arthritis is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.


Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2011).  

Here, the service treatment records serve to document the Veteran's complaints of swollen or painful joints during periodic self-reports of medical history completed in July 1972 and June 1979.  In a July 1979 self-report of medical history, the Veteran indicated that he had arthritis, rheumatism or bursitis. 

During the August 1989 separation examination, the Veteran stated that he did not know if he had arthritis, rheumatism or bursitis.  The reviewing medical officer noted the Veteran's complaints of arthritis but added that he had not sought treatment for his complaints during service.  

In essence, the Veteran complained of joint pain and arthritis during period reports of medical history, but did not seek treatment for his joint complaints or receive a diagnosis of rheumatoid arthritis during service. 

In support of his claim, a statement was received from R.B., R.N., who reported that, during the summer of 1987 the Veteran's "left hand was very swollen and so painful he was unable to perform his activities of daily living."  

Based on this evidence and the service treatment records, the Veteran is found to have experienced joint pain and manifestations during his extensive active service.  

Accordingly, the Board finds that the second Shedden element (in-service disease or injury) has been met. 

The evidence of record also shows that, within one year of his separation from service, in February 1991, the Veteran tested positive during a rheumatoid factor test conducted at the Charleston Naval Hospital.  An additional blood test conducted in March 1991 also revealed a positive rheumatoid factor.

Currently, the first medical diagnosis of rheumatoid arthritis contained in the Veteran's claims folder was in a March 12, 1991 outpatient treatment record from the Charleston Naval Hospital.  The post-service treatment records serve to document the Veteran's diagnosis and ongoing treatment for rheumatoid arthritis.  The Veteran also has submitted several lay statements from his friends who describe his ongoing joint manifestations.  

In May 2010, the Board remanded the Veteran's claim in order to schedule him for a VA examination to determine the etiology and the likely date of onset of the claimed rheumatoid arthritis.  The Veteran failed to report for such an examination.  

While the record does not indicate that the Veteran was diagnosed with rheumatoid arthritis within the one year presumptive period described in 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309, the record shows that a current disability is present.  The first Shedden element (competent and credible evidence of a current disability) has therefore been met.  

As noted, the first and second Shedden elements have been met.  With respect to the third Shedden element (a competent and credible nexus), the Board finds that the submitted lay statements are credible for the purpose of establishing a continuity of symptomatology of joint manifestations since service.  

As a layperson, the Veteran is competent to identify the existence of his joint pain and the continuing symptoms he has experienced.  Jandreau, supra.  His lay assertions describe symptoms that are linked to the diagnosis of rheumatoid arthritis by a medical professional just thirteen months after service.  Id.  The third Shedden element has been met.  

As such, on this record, the Board finds the evidence to be relative equipoise in showing that that the current rheumatoid arthritis as likely as not had its clinical onset during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for rheumatoid arthritis is granted. 


REMAND

The Veteran is seeking service connection for asthma, to include as due to his now service-connected rheumatoid arthritis.  After carefully considering the matter, and for the following reasons, the Board believes that this issue must be remanded for further development of the record. 

In his April 2005 claim, the Veteran stated that the medication prescribed for his rheumatoid arthritis had "caused a reaction which lowered [his] immune system" and resulted in his developing asthma.   

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Here, the evidence of record also indicates that the Veteran was previously diagnosed with asthma.  See a January 2004 private treatment record.   

Accordingly, and based on this evidentiary posture, the Board finds that this case contains medical questions which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

These questions concern whether the diagnosed asthma was caused or aggravated (permanently worsened beyond normal progression) by his service-connected rheumatoid arthritis or the medication prescribed therefore.  

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

In addition, the Board notes that the service treatment records document that he had asthma in childhood that had completely resolved prior to his enlistment.  Specifically, while the Veteran acknowledged having a prior history of asthma on his February 1964 self-report of medical history, his entrance examination did not reveal any respiratory diseases or disabilities.  

While the medical officer who conducted the Veteran's August 1998 separation examination noted that there had been no recurrences, complications, or sequelae of the Veteran's childhood asthma during service, the testing conducted at this time revealed diminished pulmonary functioning.  

The matter of whether the Veteran has a current disability which is related to the diminished pulmonary function test results recorded during his separation from service is a question that must be addressed by an appropriately qualified medical professional.  See Charles, supra.

The Board additionally observes that, while the RO sent the Veteran a VCAA notice letter in May 2005, that letter did not inform the Veteran of what evidence is necessary to substantiate a secondary service connection claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  This must be accomplished. 

Finally, the record shows that the Veteran has been receiving ongoing private medical treatment, to include outpatient treatment from the Adult/Pediatric Allergy and Asthma Center.  On Remand, any outstanding treatment records should be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish that the claimed asthma was caused or aggravated by his service-connected rheumatoid arthritis.  

2.  The RO also should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for asthma since January 2005.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Adult/Pediatric Allergy and Asthma Center. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

3.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed asthma.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not, (50 percent probability or greater), that an current disability manifested by asthma had its clinical onset during his extensive period of service or was caused or aggravated by the service-connected rheumatoid arthritis.  If the Veteran is found to have asthma that is aggravated by his rheumatoid arthritis, the examiner should quantify the approximate degree of aggravation.  Complete rationale should be provided for all opinions expressed.  

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.  After completing all indicated development, the RO should readjudicate the issue of service connection for asthma, to include as due to the service-connected rheumatoid arthritis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


